NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10369

                Plaintiff-Appellee,             D.C. No.
                                                4:19-cr-02199-JGZ-BGM-1
 v.

OSCAR BARRERAS-FELIX,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Oscar Barreras-Felix appeals from the district court’s judgment and

challenges the 54-month term of confinement and a standard condition of

supervised release imposed following his guilty-plea conviction to drug offenses

involving methamphetamine. We have jurisdiction under 28 U.S.C. § 1291, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

       Barreras-Felix contends that the district court procedurally erred by failing

to address his arguments for a below-Guidelines sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered Barrera-Felix’s arguments and fully explained its reasons for imposing

a sentence below the applicable Guidelines range. See United States v. Perez-

Perez, 512 F.3d 514, 516-17 (9th Cir. 2008) (district court need not specifically

address each of the defendant’s arguments to show that it has considered them).

       Barreras-Felix also argues that the district court imposed a substantively

unreasonable sentence by giving excessive weight to aggravating sentencing

factors and insufficient weight to his mitigating circumstances. The district court

did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

The below-Guidelines sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th

Cir. 2009) (“The weight to be given the various factors in a particular case is for

the discretion of the district court.”).

       Finally, as Barreras-Felix concedes, his challenge to Standard Condition 12

of his term of supervised release is foreclosed by our recent decision in United


                                           2                                   20-10369
States v. Gibson, 998 F.3d 415, 422-23 (9th Cir. 2021).

      AFFIRMED.




                                        3                 20-10369